DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John R. Lastova on 3/15/2021.
The application has been amended as follows: 


2. (Currently Amended) A data processing apparatus comprising: 
a plurality of processing devices; and 
power control circuitry configured to: 
measure a current workload of a processing device of the plurality of processing devices; and 
based on a comparison of the processing device workload to an expected value, reduce the power consumption of the processing device and allocate a workload to one or more other processing devices of the plurality of processing devices, 
wherein the power control circuitry is configured to reduce power consumption by reducing power consumption for the processing device if it is not performing a high priority task. 

4. (Canceled)
 
12. (Currently Amended) A method comprising: 
measuring a current workload of a processing device of a plurality of processing devices; and 
reducing, using power control circuitry and based on a comparison of the processing device workload to an expected value, the power consumption of the processing device and allocating a workload to one or more other processing devices of the plurality of processing devices, 
wherein reducing power consumption of the processing device comprises reducing power consumption for the processing device if it is not performing a high priority task. 

14. (Canceled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115